PER CURIAM.
Defendant was charged by information with possession of cocaine. During a preliminary hearing, the trial judge asked defense counsel if Perez wanted to take a polygraph examination. The judge went on to say that if the defendant passed the exam, the charge would be dismissed, but if he failed, the test result would be admitted into evidence. Defense counsel agreed, but the assistant state attorney objected. The test was administered, Perez passed, and the charge was dismissed. The state appeals.
We hold that the state did not acquiesce and become bound by this agreement. The fact that the assistant state attorney obtained assurance, after objecting, that polygraph results adverse to the defendant could be used as evidence against him did not amount to the state’s acquiescence to the agreement. It was simply a move to protect the state’s interest should the court go ahead with its plan. For this reason, the order of dismissal is reversed with directions to reinstate the information.